Citation Nr: 1627508	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  05-35 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include reactive depression and parasomnia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to October 1963. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO, in pertinent part, denied the Veteran's request to reopen a previously denied claim for service connection for psychiatric disability.  

In an October 2007 decision, the Board denied reopening of the claim for service connection for psychiatric disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), and that issue was remanded to the Board in a March 2009 Court order. 

In a November 2009 decision, the Board determined that new and material evidence had been received to reopen the claim for service connection for a psychiatric disability.  The issue was remanded for additional development and adjudication on the merits.  The issue was remanded in December 2012 for additional development.  In August 2013, the Board received the Veteran's waiver of agency of original jurisdiction review of the additional medical evidence he filed with the Board.  

In a December 2013 decision, the Board, in pertinent part, denied the claim for service connection for an acquired psychiatric disorder to include reactive depression.  Once again, the Veteran appealed the denial of that claim to the Court, and the Court, by a December 2014 Memorandum Decision vacated the Board's decision as to the issue, and remanded for additional action.  Pursuant to that Court decision, the Board again remanded the appeal for development, and following that development, the case now returns to the Board for further review.  


FINDINGS OF FACT

1. The Veteran's personality disorders are congenital or developmental defects.  

2. The preponderance of the evidence is against any acquired psychiatric disorder present during the pendency of the claim having developed in service or otherwise being causally related to service.  

3. A psychosis has not been present during the pendency of the claim.  


CONCLUSION OF LAW

The requirements for establishing service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 4.9 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  

Appropriate, timely VCAA notice was provided in August 2004 and March 2006 letters.  This notice was equally sufficient for the claim to the extent of its expansion to include service connection for parasomnia as an additional psychiatric disability.  

The Veteran has been afforded a hearing before the undersigned Veterans Law Judge (VLJ) at which he was provided appropriate opportunity to address his claim.  

As to the duty to assist, the record reflects that VA has made reasonable efforts      to obtain relevant records adequately identified by the Veteran including service treatment records, service personnel records, post service treatment records, hearing testimony, and VA examination reports. 

The Board also notes that actions requested in the prior remands have been undertaken.  While the appeal was in remand status his service personnel records were obtained.  VA examinations and/or medical opinions were obtained in       June 2010, February 2012, March 2012, February 2013, and November 2015.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied  with.  Appropriate notice and development assistance was afforded the Veteran in furtherance of his claim and appeal.  Requirements of the above-noted Court's orders and decision have also been fulfilled.  Accordingly, the Board may proceed to review the merits of the claim.  

Analysis

The Board has reviewed all of the evidence in the record.  Although the Board     has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the Veteran's claims folder shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he suffers from an acquired psychiatric disorder that was either incurred in or aggravated by his military service. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes  that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service,   even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto     and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b).  

If a pre-existing disorder is noted upon entry into service, a veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case 38 U.S.C.A. § 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153 (West 2014); see also 38 C.F.R. § 3.306 (2015); Jensen, 19 F.3d at 1417.

A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase      in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence    of a veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  In this regard, a temporary or intermittent flare-up of a preexisting disease does not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); Green      v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

For purposes of entitlement to VA benefits, the law provides that a congenital or developmental defect, which includes personality disorders, is not a disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.     In the absence of superimposed disease or injury, service connection may not be allowed for a congenital or development defect as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran served from February 1962 to October 1963.  He was seen for issues potentially related to mental health while in service.  In a January1962 report of medical history, the Veteran indicated a history of "depression and excessive worry," "nervous trouble of any sort," and "frequent trouble sleeping."  At the Veteran's January 1962 enlistment examination, the examiner noted that the Veteran suffered from insomnia and nervousness, both of which were assessed      as not severe.  That examiner certified the Veteran as qualified for enlistment.        In December 1962 the Veteran complained of a nervous condition at a medical dispensary, with a medical note that the Veteran was worried and anxious about personal problems.  In September 1963 the Veteran underwent a psychiatric evaluation; the examiner diagnosed "Emotional Instability Reaction, manifested    by immaturity, poor judgment, will no doubt act out, hostel, and motivation is      for patient's gains (manipulator.)"  The Veteran was ultimately separated from service with the recommendation of the September 1963 psychiatric examiner.   The Veteran's separation examination in September 1963 found him to be psychiatrically normal.  In his September 1963 report of medical history, the Veteran indicated a history of nervous trouble, depression or excessive worry,     and frequent trouble sleeping.  

The Veteran was seen for private mental health counseling in June 1966 and for a psychiatric examination in October 1966.  At the examination the Veteran reported that he was depressed, wanted to kill himself, and needed to be hospitalized.  The examiner provided a preliminary assessment that the Veteran as immature and dependent.  

The Veteran underwent VA psychiatric hospitalization from October 1966 to January 1967.  He then provided a history of very unreliable work attendance    prior to service, a court martial and a suicide attempt during service, and marital problems and a suicide attempt after service.  A treating physician observed         the Veteran to be quite anxious, and characterized his behavior as manipulative   and occasionally hostile.  The treating physician diagnosed passive-aggressive personality and emotionally unstable personality.  

In November 1972 the Veteran was admitted for VA treatment of epigastric pain, diagnosed as peptic ulcer disease and hiatal hernia.  During the hospitalization, the Veteran complained extensively about minor matters.  November 1972 discharge diagnoses included passive aggressive personality disorder, aggressive type.

In August 2004, the Veteran had a VA mental health consultation.  He reported mental or emotional disorder symptoms including mood swings, impatience, irritability, impaired concentration, and intolerance for authority.  He added that during his service, a commander who supervised his unit was so severely verbally abusive that the Veteran attempted suicide and another man committed suicide.  He also stated that a head injury he suffered on diving into a pool in June 1961 (prior to service) led him to be less friendly and more confrontational in interactions with others.  He reported a long history of heavy alcohol use.  The examiner provided diagnoses of depressive disorder, not otherwise specified, and posttraumatic stress disorder (PTSD).

The Veteran's sister wrote a letter that she dated in August 2004, and the RO stamped as received in October 2005.  His sister stated that before the Veteran's discharge from service he developed mood swings and depression, and that he continued to experience these conditions.  In November 2005, the Veteran wrote that during his service he was treated for depression.  In a letter received by the   RO in March 2006, the Veteran's sister wrote that she was aware of the Veteran's VA inpatient mental health treatment in the 1960s.  

At a September 2006 hearing, the Veteran testified that during service he went to sick call because of his depression.  He stated that service practitioners did not treat his depression, but he did have VA inpatient mental health treatment after his separation from service.  He reported that his depression during service was   caused by a commander who was abusive to the servicemen.  He stated that one    or more servicemen in that company attempted or committed suicide because of the behavior of the commander.

In July 2009, private psychologist J.R.M., Ph.D., evaluated the Veteran.  The Veteran reported that he did not have psychological trauma prior to service, that    he had serious emotional and cognitive difficulties during service, and that he had emotional problems and heavy alcohol use after service.  He attributed his current psychological problems to events during his service.  He stated that during service  a commanding officer created such pressure that one man committed suicide.  He added that his own reactions to the pressure were depression and a skin disorder characterized by hives, with the depression continuing after service and up to the present.  The current problems he described included depression, irritability, sleep disturbance, suicidal thoughts, fatigue, and a tendency to feel overwhelmed by even minor difficulties.  Psychological testing showed evidence of moderate depression and significant distress and maladjustment.  Dr. M. assigned a current diagnosis of dysthymia.  The psychologist concluded that the Veteran experienced stress and had depression during service, and that the depression continued after service up to the present.

In records of VA outpatient treatment of the Veteran starting in 2007, the listed ongoing conditions include depression.  These VA treatment records do not indicate a confirmed diagnosis of posttraumatic stress disorder (PTSD).

The Veteran underwent VA examinations in June 2010, February 2012, February 2013, and November 2015.  The first three of these VA examiners diagnosed the Veteran with a passive-aggressive personality disorder.  The last examiner, in November 2015, found the Veteran to have no mental disorder.  

The June 2010 VA examiner opined that the personality disorder symptoms preceded service and that the Veteran does not have an acquired psychiatric disorder that appears to be related to service.  The VA examiner in February       2013 opined that he could not find sufficient evidence to state that the Veteran's depression began during his time in the military.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The February 2013 examiner also noted that the Veteran had been found to have "nervousness" in service.  However, that examiner informed that nervousness was neither a symptom nor a marker for depression.  

The November 2015 VA examiner noted that the Veteran's past assigned psychiatric diagnoses included major depression, parasomnia, personality disorder, and most recently depressive disorder.  However, she concluded based on clinical presentation, self-reported activities and history, and a review of the Veteran's mental health treatment history, that the Veteran does not suffer from any mental disorder.  

As an initial matter, the Board notes the Veteran has been diagnosed in service, following service, and at multiple recent VA examinations as suffering from a personality disorder.  However, a personality disorder is not a disability for which service connection can be established.  See 38 C.F.R. § 3.303(c), 4.9.  Thus, service connection for a personality disorder must be denied.

The Veteran has also been diagnosed with depression or dysthymia at times during the course of the claim.  However, the most probative evidence is against a finding that such conditions are related to his military service.  While the Veteran alleges  he suffered from depression during service, the Veteran was not diagnosed with a depressive disorder during service.  Rather, upon an in-service mental evaluation, he was diagnosed with a personality disorder.  Following service, his hospitalization from October 1966 to January 1967 for psychiatric problems again culminated in a diagnosis of personality disorder.  The VA examiners did not then find the Veteran to be suffering from depression.  When asked if the diagnosis of depression in the VA treatment records was likely a misdiagnosis, the February 2013 examiner stated that the Veteran likely does have some depression, but that the evidence does not show that the Veteran's depressive disorder began during service.  

In July 2009 report, Dr. M., a private psychologist, detailed the history reported    by the Veteran.  Dr. M. noted the Veteran presented with complaints of clinically significant depression which the Veteran attributed to stressors and trauma he experienced in the military.  It was stated that "[h]is symptoms during his active duty included depressed mood and a skin disorder which was most likely stress induced and which cleared up following his discharge.  However, he continued to experience depression and this continues current."  Dr. M. diagnosed dysthymia.  The Board notes that Dr. M. did not actually provide a nexus opinion linking the diagnosed dysthymia to service.  Rather, he merely reported the Veteran's self-report of continuity of symptoms, and noted that these symptoms were consistent with the diagnosis of dysthymia.  

The Board finds that Dr. M.'s report is entitled to limited probative weight as the statement was not based on an accurate pertinent history.  As noted above, the Veteran was not diagnosed with depression during service or for decades thereafter.  Rather, his subjective complaints were diagnosed in service and the years following service as a personality disorder.  His first presentation for treatment on October 12, 1966 noted a diagnosis of reactive depression with a passive aggressive personality disorder.  However, following a 2 1/2 month hospitalization beginning 8 days later, he was ultimately diagnosed as having a personality disorder.  

Moreover, the Veteran's reported history concerning the events in service is of questionable reliability.  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App.  498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In this regard, the Board notes that the Veteran's January 1967 psychiatric hospitalization discharge summary, which informed that he "attempt[s] to manipulate every situation to suit his mood."  Similarly, the June 2010 VA examiner, after noting that the history that the Veteran provided regarding his separation from military service was "quite different" than what was found in his service personnel records, opined that the Veteran ". . . has a continuous history     of manipulating circumstances to get what he wants . . ." and had "questionable credibility."  Moreover, while the Veteran told Dr. M. that he did not have psychological trauma prior to service, in some statements to VA he asserted that   he injured his head diving into a pool before service and that he had behavioral changes following this accident (see e.g., VA treatment record dated in August 2004).  In other statements to VA, the Veteran reported that the pool diving accident occurred while on active duty (see e.g., September 2006 personal hearing transcript, p. 8; June 2010 VA examination report; and December 2009 statement in support of claim).  However, his service treatment records are negative for documentation of any pool accident.  Furthermore, Dr. M. also reported that the Veteran's MMPI-2 psychiatric testing revealed that his validity scale scores reflected an inconsistent response pattern.  Similarly, the February 2012 VA examiner noted that the MMPI-2 testing responses appeared to be questionable.  Additionally, the Veteran reported at his June 2010 examination that he had a "big problem remembering names and places and . . . things in the military."  Further, while the Veteran now alleges that a soldier in his unit committed suicide from the pressure of service, there was no mention of such event in the treatment records in the decade following service. 

In short, the Board does not find the Veteran to be a reliable or credible historian.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against  a veteran's lay evidence);  see also Caluza, 7 Vet. App. at 511 ("The credibility of   a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").  Thus, his allegations of traumatic events in service, such as the soldier's suicide, as well as his unsubstantiated allegations of a suicide attempt in service or of a head injury from diving into a pool during service cannot serve as the basis for any opinion linking his claimed acquired psychiatric disorder to service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "an opinion based upon an inaccurate factual premise has no probative value").  

In June 2015 the Board remanded the claim substantially based on the Court's Memorandum Decision finding that the December 2013 Board decision failed to discuss the question of entitlement to service connection for parasomnia, as a diagnosed mental disorder potentially linked to service.   For this purpose, the Board was instructed to consider the diagnoses of Dr. S.C.B. in a January 2013 VA treatment record.  

The treatment record in question is a VA mental health medication management note.  Dr. B. therein diagnosed parasomnia, and noted that the Veteran had "mood and anxiety type disorders" as well as sleep disturbances related to difficult experiences in service.  However, in a November 2015 VA examination report obtained to address Dr. B. diagnosis of parasomnia, the VA examiner observed that the diagnosis of parasomnia was "not substantiated," explaining that while Dr. B.'s diagnosis of parasomnia was based on the Veteran's generalized statement about nightmares concerning military events, upon further questioning by the November 2015 VA examiner, the Veteran conceded that he did not actually remember the content of his dreams.  Rather, he stated that he knew he had been hollering and that in the morning upon trying to remember the content of his dreams the fellow soldier who hung himself "came to mind."  

Thus, at the November 2015 examination the Veteran conceded not knowing what his dreams were about and that the content of his dreams he had asserted had been speculation on his part as to that content.  This is consistent with past assessments of the Veteran as being an unreliable historian, and comports with the Board's own conclusion that the Veteran's assertions including about past events are not credible.  Accordingly, both because the Board does not find the Veteran's report of the suicide of a fellow soldier to be credible and because the Veteran having nightmares about service are non-credible speculation on the Veteran's part, the diagnosis of Dr. B. of parasomnia can have no probative value, because it is based on the purely speculative, non-credible, and hence inaccurate factual premise of nightmares related to service. Caluza; Reonal.  The VA examiner in November 2015 similarly concluded that a diagnosis of parasomnia could not be supported because the Veteran's self-report of nightmares about service were conceded by the Veteran himself to be, in effect, purely speculative.  The Board concludes that in the absence of probative evidence of parasomnia related to service, service connection for parasomnia is not supported, and the preponderance of the evidence is against that basis of claim.  

As already discussed, the Board finds that the past diagnoses of dysthymia and depressive disorder (which disorders were also noted by Dr. B.), are not related to service, with the preponderance of the evidence against such finding.   

The Board acknowledges the Veteran's allegations of suffering from depression in service, and his sister's statement that he developed mood swings and depression in service and that he continued to experience such.  However, there is no competent and credible indication that the Veteran or his sister has specialized training such that they are competent to diagnose psychiatric disorders.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  While the Veteran reported in his informal brief to the Court that his sister has had medical training, he has not identified what type of training she had or what medical degree or title she held.  Nor did his sister indicate in her statements that she held any particular medical degree or training.  In light of the Veteran's questionable reliability in reporting other information regarding this claim, as discussed above, the Board does not find the bare assertion that his sister had medical training to be persuasive evidence rendering his sister competent  to provide medical opinion.  In any event, neither statement provided an opinion linking current psychiatric disorders to service, and the Board finds the medical records contemporaneous to service and the opinions of the VA examiners to be significantly more probative than the Veteran's or his sister's assertions.  

In summary, the most probative evidence of record, consisting of VA examinations informed by review of the record and examination of the Veteran (with these examiners having considered, based on such records review, the issues presented      of reliability of the Veteran's statements in light of inconsistent or contradicted statements and past findings of manipulative personality traits) resulted in diagnoses of a personality disorder, which is not considered a psychiatric disorder for VA purposes or a disability for which service connection can be established.  Moreover, with respect to the diagnoses of dysthymia and depressive disorder noted in the medical record, the most probative evidence indicates such disorders are not related  to the Veteran's military service.  Further, a psychosis is not supported by the record to have been present within a year following the Veteran's discharge from service or during the pendency of the claim.  Finally, while a diagnosis of PTSD was mentioned in a mental health consultation in August 2004, such diagnosis has not been found   on subsequent examination since that time.  Additionally, the stressors noted in the August 2004 report were based on the Veteran's own statements to the clinician which have been found, as noted above, to be unreliable.  Accordingly, the August 2004 diagnosis of PTSD is afforded no probative weight.

As a final matter, the Board also notes that the evidence has raised the possibility that the Veteran had a nervous condition prior to service.  However, even if the Veteran did have a preexisting acquired psychiatric disorder, the preponderance     of the evidence does not show that there is a link between a current acquired psychiatric disability and his period of service, as noted above.  The preponderance of the evidence is against the Veteran having had a nervous disorder during the pendency of the claim, and hence a nervous disorder is not present as a current disability to support service connection for a nervous disorder.  

As noted above, in order to prevail on the issue of service connection there must be competent evidence of in-service incurrence or aggravation of a disease or injury and competent evidence of a nexus between an in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999) (emphasis added).  Thus, absent competent evidence of a link between a current acquired psychiatric disability and service, there is no basis to establish service connection, and further analysis as to the possible preexisting nature of an acquired psychiatric disorder is not necessary.  See Soyini v. Principi, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder to include reactive depression and parasomnia is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


